





AMENDMENT NO. 1 dated as of September 3, 2020 (this “Amendment”), to the
Revolving CREDIT Agreement dated as of August 20, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BRIGHTSPHERE INVESTMENT GROUP INC., a Delaware corporation (the
“Borrower”), the LENDERS from time to time party thereto and CITIBANK, N.A., as
administrative agent (the “Agent”).
WHEREAS, the Borrower and the Lenders party hereto, constituting the Required
Lenders, desire to make certain modifications to the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the above recital and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Credit Agreement.


2.Amendment of the Credit Agreement. Effective as of the Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
(b)The definition of the term “Bail-In Action” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “EEA Resolution
Authority” set forth therein and substituting therefor the words “Resolution
Authority” and (ii) deleting the words “EEA Financial Institution” set forth
therein and substituting therefor the words “Affected Financial Institution”.


(c)The definition of the term “Bail-In Legislation” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the





--------------------------------------------------------------------------------





European Union, the implementing law, regulation, rule or requirement for such
EEA Member Country from time to time that is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).
(d)The definition of the term “Write-Down and Conversion Powers” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
(e)Section 6.05(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(g)    only to the extent such sale, transfer or other disposition is
consummated prior to April 26, 2021, the sale, transfer or other disposition of
the Equity Interests in, or of all or substantially all of the assets of,
Barrow, Hanley, Mewhinney & Strauss LLC.
(f)Section 9.13 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


SECTION 9.13.     Counterparts; Electronic Execution. (a) This Agreement may be
executed in two or more counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract, and shall become
effective as provided in Section 9.03.
(b)    The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent (and, for the avoidance of doubt, electronic signatures
utilizing the DocuSign platform shall be deemed approved), or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable





--------------------------------------------------------------------------------





law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
(g)Section 9.20 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


SECTION 9.20.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
3.Reduction of Commitments and Additional Undertakings.


(a)The parties hereto hereby agree that the amount of the Commitments under the
Credit Agreement shall be permanently reduced to $150,000,000 (with such
reduction to be made ratably among the Lenders in proportion to their individual
Commitments) in accordance with Section 2.11 of the Credit Agreement effective
immediately upon the consummation of the Specified Sale (as defined below)
without any further action or notice required of any person. The parties hereto
hereby agree that this Amendment shall constitute notice by the Borrower to the
Agent of such Commitment reduction under Section 2.11(c) of the Credit
Agreement. The Lenders party hereto and the Agent hereby waive any requirement
under Section 2.11(c) of the Credit Agreement regarding prior notice of the
foregoing.


(b)The Borrower hereby agrees to notify the Agent of the consummation of the
sale, transfer or other disposition of the Equity Interests in, or of all or
substantially all of the assets of, Barrow, Hanley, Mewhinney & Strauss LLC (the
“Specified Sale”) and the date the Specified Sale is consummated promptly upon
the occurrence of the Specified Sale.


(c)Effective immediately upon the consummation of the Specified Sale without any
further action or notice required of any person, each Issuing Bank party hereto
shall cease to be an Issuing





--------------------------------------------------------------------------------





Bank and the appointment of such Issuing Bank as such under the Credit Agreement
shall be deemed to be terminated by the Borrower (each, a “Terminating Issuing
Bank”) in accordance with Section 2.04(i) of the Credit Agreement. The
Terminating Issuing Banks shall have no further obligation under Section 2.04 of
the Credit Agreement to issue any Letters of Credit unless such Terminating
Issuing Bank and the Borrower otherwise agree. The Terminating Issuing Banks,
the Lenders and the Administrative Agent hereby waive any requirement under
Section 2.04(i) of the Credit Agreement regarding prior notice of the foregoing.


4.Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Lenders that:


(a)this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;


(b)after giving effect to this Amendment, the representations and warranties set
forth in the Credit Agreement are true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the
Amendment Effective Date with the same effect as if made on and as of such date,
except with respect to representations and warranties expressly made only as of
an earlier date, in which case such representations and warranties were so true
and correct on and as of such earlier date; and


(c)as of the Amendment Effective Date and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.


5.Effectiveness. This Amendment shall become effective as of the first date (the
“Amendment Effective Date”) on which the Agent (or its counsel) shall have
received (a) from the Borrower and the Lenders constituting the Required Lenders
either (A) counterparts of this Amendment signed on behalf of the Borrower and
such Lenders or (B) written evidence satisfactory to the Agent (which may
include a facsimile or other electronic transmission of a signed counterpart of
the Amendment) that such parties have signed counterparts of the Amendment and
(b) from the Borrower payment of all fees and expenses due and payable on or
prior to the Amendment Effective Date, including to the extent invoiced,
out-of-pocket expenses required to be paid or reimbursed by the Borrower
hereunder or under the Credit Agreement.


6.Effect of Amendment. Except as specifically stated herein, all of the terms
and conditions of the Credit Agreement shall remain unchanged and in full force
and effect. On and after the Amendment Effective Date, all references in the
Credit Agreement to “hereunder”, “hereof”, “herein”, or words of like import,
and all references to the “Credit Agreement” in any other Loan Document or
instrument, shall be deemed to mean the Credit Agreement, as amended by this
Amendment. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement (as amended by this Amendment) and the other Loan
Documents. Nothing herein shall be deemed to entitle the Borrower to a waiver,
amendment, modification or other change of any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement as
amended hereby in similar or different circumstances.
 
7.Expenses and Fees.    The Borrower agrees to reimburse the Agent for its
reasonable out-of-pocket expenses, including the reasonable fees, charges and
disbursements of counsel for the Agent, in connection with the preparation,
execution, delivery and administration of this Amendment. Upon the occurrence of
the Specified Sale, the Borrower agrees to pay all unpaid fees, if any, accrued
under Section





--------------------------------------------------------------------------------





2.07(b) of the Credit Agreement for the account of each Terminating Issuing Bank
that is terminated pursuant to Section 3(c) of this Amendment.


8.Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


9.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
SUIT, ACTION PROCEEDING, CLAIM OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.Counterparts; Electronic Execution.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Amendment.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Amendment shall be deemed to include electronic signatures (and, for the
avoidance of doubt, electronic signatures utilizing the DocuSign platform shall
be deemed approved), which shall be of the same legal effect, validity or
enforceability as a manually executed signature, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.


[Remainder of this page intentionally left blank]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
date first above written.


BRIGHTSPHERE INVESTMENT GROUP INC., as Borrower,
By: /s/ Suren Rana
 
Name: Suren Rana
 
Title: President and Chief Executive Officer






--------------------------------------------------------------------------------









CITIBANK, N.A., individually, as an Issuing Bank and as Agent,
By: /s/ Maureen Maroney
 
Name: Maureen Maroney
 
Title: Authorized Signatory








--------------------------------------------------------------------------------







Royal Bank of Canada, individually and as an Issuing Bank,
By: /s/ Sergey Skripnichenko
 
Name: Sergey Skripnichenko
 
Title: Authorized Signatory








--------------------------------------------------------------------------------







BMO Harris Bank, N.A., individually and as an Issuing Bank,
By: /s/ Amy Prager
 
Name: Amy Prager
 
Title: Director
















--------------------------------------------------------------------------------





Name of Institution: BANK OF CHINA, NEW YORK BRANCH
By: /s/ Raymond Qiao
 
Name: Raymond Qiao
 
Title: Executive Vice President








--------------------------------------------------------------------------------





Name of Institution: Wells Fargo Bank, National Association
By: /s/ Jocelyn Boll
 
Name: Jocelyn Boll
 
Title: Managing Director








--------------------------------------------------------------------------------





Name of Institution: BARCLAYS BANK PLC
By: /s/ Jake Lam
 
Name: Jake Lam
 
Title: Assistant Vice President








--------------------------------------------------------------------------------





Name of Institution: Morgan Stanley Bank, N.A.
By: /s/ David White
 
Name: David White
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





Name of Institution: Bank of America N.A.
By: /s/ Alexandra M. Knights
 
Name: Alexandra M. Knights
 
Title: Associate








--------------------------------------------------------------------------------





Name of Institution: THE BANK OF NEW YORK MELLON
By: /s/ Tatiana Ross
 
Name: Tatiana Ross
 
Title: Vice President












